Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4 dated as of March 20, 2019 (this “Amendment”), to the CREDIT
AGREEMENT dated as of January 21, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement), among CROWN CASTLE INTERNATIONAL CORP., a Delaware corporation (the
“Borrower”), the LENDERS and ISSUING BANKS party thereto and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement in the manner set forth herein; and

WHEREAS, the Lenders party hereto are willing to agree to the requested
amendment as set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Rules of Interpretation. The rules of interpretation set forth in
Section 1.03 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.

SECTION 2. Amendment to Credit Agreement. Section 4.02(a) of the Credit
Agreement is hereby amended by inserting the text “(with respect to any
Revolving Borrowing, excluding Sections 3.04(d) and 3.06(a)(i) of this
Agreement)” immediately after the text “set forth in the Loan Documents” in such
Section.

SECTION 3. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders and Issuing Banks that:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and each of this Amendment and the Credit Agreement, as amended hereby,
constitutes its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Amendment Effective Date (as defined below), except in the case of
any such



--------------------------------------------------------------------------------

 

2

 

representation and warranty that expressly relates to a prior date, in which
case such representation and warranty is true and correct in all material
respects (or in all respects, as applicable) as of such earlier date.

(c) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

SECTION 4. Effectiveness. This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) when:

(a) the Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) the Borrower, (ii) the
Required Lenders, (iii) the Majority in Interest of the Revolving Lenders and
(iv) each Issuing Bank;

(b) each of the representations and warranties set forth in Section 3 hereof
shall be true and correct; and

(c) the Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by the Borrower under or in connection with
this Amendment, including those expenses set forth in Section 8 hereof.

SECTION 5. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Credit Agreement or any other
Loan Document and (b) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to any future consent to, or
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the Amendment Effective Date, any reference in the Loan Documents to the
Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 6. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.



--------------------------------------------------------------------------------

 

3

 

SECTION 7. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of an original executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by the Borrower, the
Administrative Agent, the Issuing Banks, and the Lenders party hereto.

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment to
the extent required under Section 9.03 of the Credit Agreement.

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CROWN CASTLE INTERNATIONAL CORP., as the Borrower By  

/s/ Kenneth J. Simon

  Name:   Kenneth J. Simon   Title:   SVP and General Counsel

[Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender and an Issuing Bank
By  

/s/ Bruce Borden

  Name:   Bruce Borden   Title:   Executive Director

[Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and an Issuing Bank By  

/s/ Kyle Oberkrom

  Name:   Kyle Oberkrom   Title:   Associate

[Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

[Lender Signature Pages on File with the Administrative Agent]

[Fourth Amendment Signature Page]